Citation Nr: 0405287	
Decision Date: 02/25/04    Archive Date: 02/27/04	

DOCKET NO.  97-09 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability to include damage to vocal cords, 
breathing problems, an enlarged heart, a hole in the chest, 
and broken sternum wires left inside the chest following 
coronary artery bypass surgery at a Department of Veterans 
Affairs (VA) Medical Center in August 1993. 

2.  Entitlement to an increased initial rating for left ulnar 
nerve injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran appealed a January 1999 Board decision denying 
compensation pursuant to 38 U.S.C.A. § 1151 for damaged vocal 
cords, breathing problems, an enlarged heart, a hole in the 
chest, and broken sternum wires left inside the chest, and an 
increased initial rating for left ulnar nerve injury to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2000 order the Court vacated and remanded the 
Board's decision.  

An April 2001 Board decision remanded the appeal for 
additional development.  A June 2003 Board decision denied 
the appellant's claims.  The June 2003 Board decision has 
been vacated.  




REMAND

In June 2003 the veteran submitted additional VA treatment 
records that have not been reviewed by the RO.  The veteran 
has not waived RO consideration of this additional evidence.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his 
service-connected left ulnar nerve 
injury.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner should report all symptoms 
related to the veteran's 
service-connected left ulnar nerve 
injury, including indicating whether 
there is paralysis that is complete or 
incomplete.  If paralysis is incomplete 
the examiner should indicate whether it 
is best characterized as mild, moderate, 
or severe.  

3.  The veteran should be afforded a VA 
examination to determine the existence 
and etiology of any damaged vocal cords, 
breathing problems, enlarged heart, hole 
in the chest, and broken sternum wires 
left inside the chest following coronary 
artery bypass surgery at a VA medical 
center in August 1993.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review was 
accomplished.  The examiner is requested 
to identify whether the veteran currently 
has damaged vocal cords, breathing 
problems, an enlarged heart, a hole in 
the chest, or broken sternum wires left 
inside the chest.  If the veteran 
currently has any of these conditions, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that they are a result of 
coronary artery bypass surgery at a VA 
medical center in August 1993.  If it 
cannot be determined whether the veteran 
has damaged vocal cords, breathing 
problems, an enlarged heart, a hole in 
the chest, or broken sternum wires left 
inside the chest as a result of coronary 
artery bypass surgery at a VA medical 
center in August 1993, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




